Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response filed 03/17/2022 have been received and entered.
Applicant’s arguments, see Applicant Arguments page 9, with respect to the Allowable Subject Matter have been fully considered and are not persuasive. Therefore, the objection has been maintained. The Examiner notes that the Applicants acknowledgment of the Examiners effort for fast prosecution is appreciated.
Applicant’s arguments, see Applicant Arguments pages 9-16, with respect to the rejection(s) of the independent claim(s) 1 (11 and 17) under 35 U.S.C. 103 have been fully considered and are not persuasive. Therefore, the rejections have been maintained.
	In response to Applicant’s argument with respect to claim 1 that the art of record fails to disclose “receiving, at the host device, during the scanning process, wireless pairing information from a target device of the target devices, the wireless pairing information including (i) a unique device identifier associated with the target device and (ii) an electronic signature (encrypt content) generated as a function of a signature key stored at the target device and the unique device identifier associated with the target device”, Examiner acknowledged Applicant’s perspective but respectfully disagreed for the following reasons. With broadest reasonable interpretation of the claim language as written, Schuler teaches receiving, at the host device, during the scanning process, wireless pairing information from a target device of the target devices, the wireless pairing information including (i) a unique device identifier (BT hardware address, BT device name) associated with the target device (Para [0007] FIG. 3 illustrates a message sequence chart (MSC) showing transmissions, receptions, and process steps for improved device pairing in accordance with some embodiments. Para [0046] In any event, after each of the first and second target wireless electronic devices 106, 108 generate respective discovery information they may separately transmit the generated discovery information in FirstDiscoveryInfo message 308 and SecondDiscoveryInfo message 312. Para [0047] The FirstDiscoveryInfo message 308 and SecondDiscoveryInfo message 312 may include standard-specific discovery information (e.g., such as a Bluetooth hardware address of the respective target wireless electronic device 106, 108, a Bluetooth device name, clock information, a Bluetooth class, Bluetooth profile information, …), and Brouwer teaches an electronic signature (encrypt content) generated as a function of a signature key (derived, key 2908) stored at the target device and the unique device identifier associated with the target device (Para [0134] FIG. 29 illustrates an exemplary block diagram 2900 of how to generate a derived, or combined, key. A user PIN 2902 such as a password or sequence of numbers to unlock a device is combined with a unique, device specific, secret identifier 2904 via an iterative key combiner 2906. The iterative key combiner can be a hardware and/or software implementation of the PBKDF2 algorithm or some other suitable algorithm. The key combiner yields a combined, or derived, key 2908 which the device then uses to encrypt content on the device).
	In response to Applicant’s argument with respect to claim 1 that the art of record fails to disclose “Comparing, at the host device, the electronic signature with a run-time signature generated at the host device as a function of the user credential received at the host device and the unique device identifier included in the wireless pairing information”, Examiner acknowledged Applicant’s perspective but respectfully disagreed for the following reasons. With broadest reasonable interpretation of the claim language as written, Cousins teaches comparing, at the host device, the electronic signature with a run-time signature (encryption key) generated at the host device as a function of the user credential (user password) received at the host device and the unique device identifier (ID of the device) included in the wireless pairing information (Para [0023] The combined user password, ID of the device and salt may then be processed in a hash-based message authentication code (HMAC) processor to generate the encryption key. In this case, the combined identification elements are processed iteratively for some predetermined number (e.g., several hundred to several thousand) of cycles to achieve a sufficiently complex encryption key).
	In response to Applicant’s argument with respect to claim 1 that the art of record fails to disclose “initiating, at the host device, a pairing process to establish a short-range communication link with the target device when the electronic signature matches with the run-time signature”, Examiner acknowledged Applicant’s perspective but respectfully disagreed for the following reasons. With broadest reasonable interpretation of the claim language as written, Avetisov teaches initiating, at the host device, a pairing process (permit access) to establish a short-range communication link (permits access by the device) with the target device when the electronic signature matches (based on authentication result) with the run-time signature (Para [0143] The relying party 145 receives the authentication result for the access attempt of step 331 from the authentication server 155. In turn, the relying party permits or denies 338 the access attempt by the client device based, at least in part, on the result. Accordingly, the access attempt by the client device from step 331 may be authenticated, at least in part, by involvement of a different device including a trusted execution environment, such as mobile device 101, that is operable to authenticate a user permitted to access the secure asset by additional factors for increased security of the asset).  
	In response to Applicant’s argument with respect to claim 1 that Avetisov is relying party and client computing device occurs over a long-range communication link, instead of a "a short-range communication link, Examiner acknowledged Applicant’s perspective but respectfully disagreed for the following reasons. As noted by the Applicant Avetisov's network is described in paragraph [0201] as "the internet, a local area network (LAN), a wide area network (WAN), a cellular communication network, or the like".  It is reasonable to assume that although Avetisov has not spelled out all types of wired and wireless communications, “or the like” communication does include the short range wireless communications (Para [0023] For example, a user may connect their laptop to in-flight WiFi on an airplane, exhausting their available wireless connections, and leaving their smart phone in airplane-mode, unconnected to the Internet.  Para [0201] Network interface 1040 may support wired or wireless communication). 
	The rest of applicant’s arguments with respect to the rejections of the dependent claims under 35 U.S.C. 103 are moot in view of new grounds of rejection set forth above.
Allowable Subject Matter
Claims 8 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11-14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (US 20170180971), hereinafter Schuler in view of Avetisov et al. (US 20210258308), hereinafter Avetisov in view of Brouwer et al. (US 20110252243), hereinafter Brouwer in view of Cousins et al. (US 20130166920), hereinafter Cousins.
	 Regarding Claim 1, Schuler teaches
	A method of securely pairing devices, the method comprising (Para {0005} FIG. 1 is a system diagram illustrating an officer wearing a plurality of target wireless electronic devices and a scanning wireless radio communication device that implements improved device pairing in accordance with some embodiments. Para [0052] At step 318, a user input/selection is made by the user 102 and is detected via Selection Response 320 and processed at the wireless radio communication device 104):
	Initiating, at the host device (radio communication device), a scanning process for discovering target devices (target wireless electronic devices) available for pairing with the host device (Para {0006} FIG. 2 is a pictorial diagram showing device structures and wireless interfaces between a scanning wireless radio communication device and a plurality of target wireless electronic devices in accordance with some embodiments);
	receiving, at the host device, during the scanning process, wireless pairing information from a target device of the target devices, the wireless pairing information including (i) a unique device identifier (BT hardware address, BT device name) associated with the target device (Para {0007] FIG. 3 illustrates a message sequence chart (MSC} showing transmissions, receptions, and process steps for improved device pairing in accordance with some embodiments. Para {0046} In any event, after each of the first and second target wireless electronic devices 106, 108 generate respective discovery information they may separately transmit the generated discovery information in FirstDiscoveryl nfo message 308 and SecondDiscoverylnfo message 312. Para {0047] The FirstDiscoverylnfo message 308 and SecondDiscoverylnfo message 312 may include standard-specific discovery information (e.g., such as a Blue tooth hardware address of the respective target wireless electronic device 106, 108, a Bluetooth device name, clock information, a Bluetooth class, Bluetooth profile information, and/or any additional extended inquiry response (EIR} information when the short-range communication link is a Bluetooth communication link, or a Wireless MAC address, a timestamp, a beacon interval, a Service Set Identifier {SSID}, ... ).
	Schuler does not explicitly teach receiving, at a host device, an input indicating a user credential for logging into the host device; initiating, at the host device, a pairing process to establish a short-range communication link with the target device when the electronic signature matches (based on authentication result) with the run-time signature.
	In the same field of endeavor, Avetisov teaches
	receiving, at a host device, an input indicating a user credential for logging into the host device (Para {0034} In some example embodiments, a user may input credentials via a client computing device by which access to an online resource is governed. ... );
	initiating, at the host device, a pairing process (permit access) to establish a short-range communication link (permits access by the device) with the target device when the electronic signature matches (based on authentication result) with the run-time signature (Para {0143] The relying party 145 receives the authentication result for the access attempt of step 331 from the authentication server 155. In turn, the relying party permits or denies 338 the access attempt by the client device based, at least in part, on the result. Accordingly, the access attempt by the client device from step 331 may be authenticated, at least in part, by involvement of a different device including a trusted execution environment, such as mobile device 101, that is operable to authenticate a user permitted to access the secure asset by additional factors for increased security of the asset).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schuler to incorporate the teachings by Avetisov such that the method of Schuler includes receiving, at a host device, an input indicating a user credential for logging into the host device; initiating, at the host device, a pairing process to establish a short-range communication link with the target device when the electronic signature matches with the run-time signature. One would have been motivated to make such combination so that mobile device, that is operable to authenticate a user permitted to access the secure asset by additional factors for increased security of the asset (Avetisov, Para [0143]).
	The combination of Schuler and Avetisov does not explicitly teach (ii) an electronic signature generated as a function of a signature key stored at the target device and the unique device identifier associated with the target device.
	In the same field of endeavor, Brouwer teaches
	(ii) an electronic signature (encrypt content) generated as a function of a signature key (derived, key 2908) stored at the target device and the unique device identifier associated with the target device (Para {0134] FIG. 29 illustrates an exemplary block diagram 2900 of how to generate a derived, or combined, key. A user PIN 2902 such as a password or sequence of numbers to unlock a device is combined with a unique, device specific, secret identifier 2904 via an iterative key combiner 2906. The iterative key combiner can be a hardware and/or software implementation of the PBKDF2 algorithm or some other suitable algorithm. The key combiner yields a combined, or derived, key 2908 which the device then uses to encrypt content on the device).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Schuler and Avetisov to incorporate the teachings by Brouwer such that the method of the combination of Schuler and Avetisov includes (ii) an electronic signature generated as a function of a signature key stored at the target device and the unique device identifier associated with the target device. One would have been motivated to make such combination in order to provide a method of generating a cryptographic key based on a user-entered password and a device-specific identifier secret (Brouwer, [Abstract]).
	The combination of Schuler, Avetisov, and Brouwer does not explicitly teach comparing, at the host device, the electronic signature with a run-time signature generated at the host device as a function of the user credential received at the host device and the unique device identifier included in the wireless pairing information.
	In the same field of endeavor, Cousins teaches
	Comparing, at the host device, the electronic signature with a run-time signature (encryption key) generated at the host device as a function of the user credential (user password) received at the host device and the unique device identifier (ID of the device) included in the wireless pairing information (Para {0023] The combined user password, ID of the device and salt may then be processed in a hash-based message authentication code (HMAC} processor to generate the encryption key. In this case, the combined identification elements are processed iteratively for some predetermined number (e.g., several hundred to several thousand) of cycles to achieve a sufficiently complex encryption key).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Schuler, Avetisov and Brouwer to incorporate the teachings by Cousins such that the method of the combination of Schuler, Avetisov and Brouwer includes comparing, at the host device, the electronic signature with a run-time signature generated at the host device as a function of the user credential received at the host device and the unique device identifier included in the wireless pairing information. One would have been motivated to make such combination so that a combined user password, ID of the device and salt may then be processed in a hash-based message authentication code (H MAC) processor to generate the encryption key (Cousins, Para [0023]).
	Regarding Claim 2, the combination of Schuler, Avetisov, Brouwer, and Cousins teaches all the limitations of claim 1 above,
	wherein the signature key stored at the target device corresponds to a key generated at the host device as a function of (i) a user credential supplied to the host device during a signing process between the host device and the target device (Avetisov, Para [0044] ... In some embodiments, a remote server may generate the key-pair and provide the private key to the mobile computing device. Thus, the mobile computing device may maintain (e.g., store in memory) a private key of the key-pair and the remote server may maintain (e.g., store in memory) a public key of the key-pair, where such keys correspond to respective keys of an asymmetric encryption protocol. The mobile computing device may be configured to permit utilization of the private key subject to authentication of the user of the mobile computing device, such as via one or more credentials. ...) and
	(ii) the unique device identifier associated with the target device (Para [0047] The FirstDiscoverylnfo message 308 and SecondDiscoverylnfo message 312 may include standard-specific discovery information (e.g., such as a Blue tooth hardware address of the respective target wireless electronic device 106, 108, a Blue tooth device name, clock information, a Blue tooth class, Blue tooth profile information, and/or any additional extended inquiry response (EIR} information when the short-range communication link is a Bluetooth communication link, or a Wireless MAC address, a timestamp, a beacon interval, a Service Set Identifier (551 D }, ...).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 3, the combination of Schuler, Avetisov, Brouwer, and Cousins teaches all the limitations of claim 1 above,
	wherein the signature key stored at the target device corresponds to a key generated at a second host device different from the host device as a function of (i) a user credential supplied to the second host device during a signing process between the second host device and the target device (Avetisov, Para {0130} ... The process 400 of FIG. 4 illustrates example operations performed by various devices, such as a mobile device 101, client device 135, and a server device 145 or 155, according to at least one embodiment described herein. Para {0044] ... In some embodiments, a remote server may generate the key-pair and provide the private key to the mobile computing device. Thus, the mobile computing device may maintain (e.g., store in memory) a private key of the key-pair and the remote server may maintain (e.g., store in memory) a public key of the key-pair, where such keys correspond to respective keys of an asymmetric encryption protocol. The mobile computing device may be configured to permit utilization of the private key subject to authentication of the user of the mobile computing device, such as via one or more credentials. ...) and
	ii) the unique device identifier associated with the target device (Schuler, Para [0047] The FirstDiscoverylnfo message 308 and SecondDiscoverylnfo message 312 may include standard-specific discovery information (e.g., such as a Bluetooth hardware address of the respective target wireless electronic device 106, 108, a Blue tooth device name, clock information, a Blue tooth class, Blue tooth profile information, and/or any additional extended inquiry response (EIR} information when the short-range communication link is a Bluetooth communication link, or a Wireless MAC address, a timestamp, a beacon interval, a Service Set Identifier (SSID), ...).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 4, the combination of Schuler, Avetisov, Brouwer, and Cousins teaches all the limitations of claim 1 above,
	The method of claim 1, further comprising: receiving, at the host device, during a signing process between the host device and the target device, a user input selecting the target device for signing the target device with the user credential (Avetisov, Para {0069} One or more of these native applications 125 may be configured to provide services such as notification services, and optionally generate elements within a user interface on the mobile device 101 in response to the receipt of a notification. In addition, some of these native applications 125 may detect, collect, or otherwise support user inputs, such as a selection of a user interface element, and cause an operation corresponding to the selection. ... In some embodiments, the TEE 103 may interface via an AP/ with such native applications 135 to securely collect input credentials);
	generating, at the host device, during the signing process, the signature key as a function of (i) the user credential supplied to the host device for signing the target device (Avetisov, Para {0044] ... In some embodiments, a remote server may generate the key-pair and provide the private key to the mobile computing device. Thus, the mobile computing device may maintain (e.g., store in memory) a private key of the key-pair and the remote server may maintain (e.g., store in memory) a public key of the key-pair, where such keys correspond to respective keys of an asymmetric encryption protocol. The mobile computing device may be configured to permit utilization of the private key subject to authentication of the user of the mobile computing device, such as via one or more credentials. ...) and
	(ii) the unique device identifier associated with the target device (Schuler, Para {0047] The FirstDiscoverylnfo message 308 and SecondDiscoverylnfo message 312 may include standard-specific discovery information (e.g., such as a Blue tooth hardware address of the respective target wireless electronic device 106, 108, a Blue tooth device name, clock information, a Bluetooth class, Bluetooth profile information, and/or any additional extended inquiry response (EIR} information when the short-range communication link is a Bluetooth communication link, or a Wireless MAC address, a time stamp, a beacon interval, a Service Set Identifier (SSID }, ...); and
	transmitting, at the host device, during the signing process, the signature key to the target device (Avetisov, Para [0044] ... In some embodiments, a remote server may generate the key-pair and provide the private key to the mobile computing device. ...)
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 7, the combination of Schuler, Avetisov, Brouwer, and Cousins teaches all the limitations of claim 1 above,
	wherein initiating the pairing process comprises: using a legacy pairing or a Secure Simple Pairing process to pair the host device and target device (Schuler, Para [0053} ... In an embodiment in which the short-range communication link is based on Bluetooth, the steps 323-325 may implement a legacy pairing (Blue tooth v. 2. 0 and earlier) or a Secure Simple Pairing process (Bluetooth v. 2.1 and later)).
	Regarding Claim 9, the combination of Schuler, Avetisov, Brouwer, and Cousins teaches all the limitations of claim 1 above,
	The method of claim 1, further comprising: receiving, at the host device, during the scanning process, wireless pairing information from at least one other target device of the target devices including (i) a second unique device identifier associated with the at least one other target device (Schuler, Para [0007] FIG. 3 illustrates a message sequence chart (MSC} showing transmissions, receptions, and process steps for improved device pairing in accordance with some embodiments. Para {0046} In any event, after each of the first and second target wireless electronic devices 106, 108 generate respective discovery information they may separately transmit the generated discovery information in FirstDiscoverylnfo message 308 and SecondDiscoverylnfo message 312. Para {0047] The FirstDiscoverylnfo message 308 and SecondDiscoverylnfo message 312 may include standard-specific discovery information (e.g., such as a Blue tooth hardware address of the respective target wireless electronic device 106, 108, a Blue tooth device name, clock information, a Blue tooth class, Blue tooth profile information, and/or any additional extended inquiry response (EIR} information when the short-range communication link is a Bluetooth communication link, or a Wireless MAC address, a timestamp, a beacon interval, a Service Set Identifier (SSID),  )and
	(ii) a second electronic signature generated as a function of a second signature key stored at the at least one other target device, wherein the second signature key corresponds to a key generated at the host device as a function of (i) a user credential supplied to the host device during a second signing process between the host device and the at least one other target device and (ii) the second unique device identifier associated with the at least one other target device (Brouwer, Para [0134] FIG. 29 illustrates an exemplary block diagram 2900 of how to generate a derived, or combined, key. A user Pl N 2902 such as a password or sequence of numbers to unlock a device is combined with a unique, device specific, secret identifier 2904 via an iterative key combiner 2906. The iterative key combiner can be a hardware and/or software implementation of the PBKDF2 algorithm or some other suitable algorithm. The key combiner yields a combined, or derived, key2908 which the device then uses to encrypt content on the device);
	comparing the second electronic signature with a second run-time signature generated at the host device as a function of the user credential supplied to the host device during the second signing process and the second unique device identifier (Cousins, Para [0023] The combined user password, ID of the device and salt may then be processed in a hash-based message authentication code (HMAC} processor to generate the encryption key. In this case, the combined identification elements are processed iteratively for some predetermined number (e.g., several hundred to several thousand) of cycles to achieve a sufficiently complex encryption key); and
	initiating, at the host device, a pa iring process to establish a short-range communication link with the at least one other target device when the second electronic signature matches with the second run-time signature (Avetisov, Para [0143] The relying party 145 receives the authentication result for the access attempt of step 331 from the authentication server 155. In turn, the relying party permits or denies 338 the access attempt by the client device based, at least in part, on the result. Accordingly, the access attempt by the client device from step 331 may be authenticated, at least in part, by involvement of a different device including a trusted execution environment, such as mobile device 101, that is operable to authenticate a user permitted to access the secure asset by additional factors for increased security of the asset).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 11, 
Claim 11 is rejected for similar reasons as in claim 1. 
Shuler teaches A host device, comprising: a short-range wireless radio; and an electronic 
processor communicatively coupled to the short-range wireless radio, wherein the electronic processor is configured to: (Para [0012] In a further embodiment, a wireless radio communication device for improving device pairing with target wireless electronic devices includes: one or more short-range wireless transceivers; a microphone; a speaker; a display; a data store; and one or more processors configured to: ...).
	Regarding Claims 12-14, 
Claims 12-14 are rejected for similar reasons as in claims 2-4 respectively. 
	Regarding Claim 16, 
Claim 16 is rejected for similar reasons as in claim 7. 
Regarding Claim 19 and 20, 
Claims 19 and 20 are rejected for similar reasons as in claims 1 and 2 respectively.
Claims 5, 6, and 15 are rejected under 35 U.S.C.103 as being unpatentable over Schuler et al. (US 20170180971), hereinafter Schuler in view of Avetisov et al. (US 20210258308), hereinafter Avetisov in view of Brouwer et al. (US 20110252243), hereinafter Brouwer in view of Cousins et al. (US 20130166920), here in after Cousins in view of Tucker et a I. (US 20130099892), hereinafter Tucker in view of Sidhu et al. (US 20160044719), hereinafter Sidhu.
	Regarding Claim 5, the combination of Schuler, Avetisov, Brouwer, and Cousins teaches all the limitations of claim 1 above,
	The combination of Schuler, Avetisov, Brouwer, and Cousins does not explicitly teach receiving, at the host device, a user input selecting the target device for un-signing the target device with the user credential.
	In the same field of endeavor, Tucker teaches
	The method of claim 1, further comprising: receiving, at the host device, a user input selecting the target device for un-signing the target device with the user credential (Tucker, Para {0047] Input module 216 can be implemented as a touch screen (e.g., LCD based touch screen}, a voice command system, a keyboard, a computer mouse, a trackball, a wireless remote, a button, and/or the like. Input module 216 can allow a user to provide inputs to invoke the functionality of controller 202).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Schuler, Avetisov, Brouwer, and Cousins to incorporate the teachings by Tucker such that the method of the combination of Schuler, Avetisov, Brouwer, and Cousins includes receiving, at the host device, a user input selecting the target device for un-signing the target device with the user credential. One would have been motivated to make such combination in order to allow a user to provide inputs to invoke the functionality of controller (Tucker, Para [0047]).
	The combination of Schuler, Avetisov, Brouwer, Cousins, and Tucker does not explicitly teach responsively transmitting, at the host device, a command to the target device to clear the signature key stored at the target device.
	In the same field of endeavor, Sidhu teaches
	responsively transmitting, at the host device, a command to the target device to clear the signature key (token) stored at the target device (Para [0096] Token 522 may be configured such that token 522 is deleted from storage. ... The token may be deleted after it is used by the access device, network device, cloud network, etc. to reconnect to another device in the network, such as the access device, or may be deleted if it hasn't been used for such purpose after a certain amount of time. ... Para [0097] In order to delete such a stored token, the device storing the token may be configured to delete the token from storage in one of these timeframes. Alternatively, access device 108 may send a communication to the device storing the token to instruct the device to delete the token).
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Schuler, Avetisov, Brouwer, Cousins, and Tucker to incorporate the teachings by Sidhu such that the method of the combination of Schuler, Avetisov, Brouwer, Cousins, and Tucker includes responsively transmitting, at the host device, a command to the target device to clear the signature key stored at the target device. One would have been motivated to make such combination so that the token may be deleted after it is used by the access device, network device, cloud network, etc. (Sidhu, Para [0096]).
	Regarding Claim 6, the combination of Schuler, Avetisov, Brouwer, and Cousins teaches all the limitations of claim 1 above,
	The method of claim 1, further comprising: refraining from initiating the pairing process with the target device when the electronic signature does not match the run-time signature (Tucker, [0070] At block 512, primary portable device 102 can transmit the received authorization code to vehicle 106. In some embodiments, vehicle 106 can use the authorization code to determine whether primary portable device 102 is authorized to be configured to activate the vehicle. For example, vehicle 106 can check the authorization code against a code stored locally in a storage module of vehicle 106. If the received code matches the stored code, vehicle 106 can determine that primary portable device 102 is authorized to be configured to activate the vehicle).
	The motivation/rationale to combine the references is similar to claim 5 above.
Regarding Claim 15, 
Claim 15 is rejected for similar reasons as in claim 5.
Claims 10 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Schuler et al. (US 20170180971), hereinafter Schuler in view of Avetisov et al. (US 20210258308), hereinafter Avetisov in view of Brouwer et al. (US 20110252243), hereinafter Brouwer in view of Cousins et al. (US 20130166920), hereinafter Cousins in view of Bo yen {US 8254571), hereinafter Bo yen in view of Weber et al. {US 20130174252), hereinafter Weber.
	Regarding Claim 10, the combination of Schuler, Avetisov, Brouwer, and Cousins teaches all the limitations of claim 1 above,
	The combination of Schuler, Avetisov, Brouwer, and Cousins does not explicitly teach receiving an input indicating that a user associated with the user credential is logging out from the host device.
	In the same field of endeavor, Boyen teaches
	receiving an input indicating that a user associated with the user credential is logging out from the host device (Col. 2, lines 19-23, When the user is ready to exit the loop, the user supplies user input. In a typical scenario, the user clicks on an on-screen option on a computer display. In response to this manual user input, the halting key derivation process halts the iterative looping process).
	It would have been prima facie obvious to one of ordinary skill in t he art before the effective filing date of the claimed invention to have modified the method of the combination of Schuler, Avetisov, Brouwer, and Cousins to incorporate the teachings by Boyen such that the method of the combination of Schuler, Avetisov, Brouwer, and Cousins includes receiving an input indicating that a user associated with the user credential is logging out from the host device. One would have been motivated to make such combination so that when the loop is halted by user input, the setup process may generate verification information and a cryptographic key (Boyen, [Abstract]).
	The combination of Schuler, Avetisov, Brouwer, Cousins, and Boyen does not explicitly teach responsively clearing, from a storage of the host device, (i) wireless pairing information received from the target device and (ii) the run-time signature.
	In the same field of endeavor, Weber teaches
	responsively clearing, from a storage of the host device, (i) wireless pairing information received from the target device and (ii) the run-time signature (Para [0078] In additional embodiments, the Blue tooth enabled device authentication control application may be used to further control access to the computer storage device by permitting a user to, for example but not Ii mite d by, enable and disable access to a paired computer storage device associated with the Bluetooth enabled device 402 or 
Blue tooth enabled device authentication control application. Similarly, the Bluetooth enabled device authentication control application may be used to delete specified computer storage device pairings).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Schuler, Avetisov, Brouwer, Cousins, and Boyen to incorporate the teachings by Weber such that the method of the combination of Schuler, Avetisov, Brouwer, Cousins, and Boyen includes responsively clearing, from a storage of the host device, (i) wireless pairing information received from the target device and (ii) the run-time signature. One would have been motivated to make such combination in order to provide methods for user authentication using Bluetooth communications to or between a computing device and its associated storage devices (Weber, Para [0028]).
Regarding Claim 18, 
Claim 18 is rejected for similar reasons as in claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436